Citation Nr: 1531392	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  12-21 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1949 to January 1950.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and the Veterans Benefits Management System (VBMS).

In March 2015, the Veteran testified at a video teleconference hearing before the undersigned.  A Board hearing transcript of that proceeding is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran currently has bilateral hearing loss to an extent recognized as a disability for VA purposes, and evidence indicates that it is at least as likely as not etiologically related to in-service noise exposure.

2.  The Veteran currently has tinnitus, and evidence indicates that it is at least as likely as not etiologically related to in-service noise exposure.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2014).

2.  With resolution of reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the fully favorable determination in this case, no discussion of compliance with VA's duties to notify and assist is necessary at this time.

At the Veteran's March 2015 Board hearing, he testified that while in the service, he worked as a clerk only for a few weeks and was then transferred to a gunnery office where he was required to work with and around loud aircraft.  See Board Hearing Tr. at 3-5.  He stated that he started experiencing tinnitus after he left the Navy and that he began having difficulty with his hearing soon after service.  See id. at 6-7.  He stated that within a year of separation from service, he had a hearing device placed on his phone at work to increase the volume.  See id. at 8.  The Veteran also submitted a Reserve service document listing "flight crew" and "ordnanceman" as part of the duties, but the document does not specifically include the Veteran's name and does not appear to be part of the Veteran's active duty service.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  38 C.F.R. § 3.303(a); see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Specific to claims for service connection for hearing loss, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, a layperson is competent to identify tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).

The Veteran's VA treatment records show that he meets the criteria for a bilateral hearing loss disability pursuant to 38 C.F.R. § 3.385.  Specifically, at an April 2010 audiology consultation, the Veteran was found to have bilateral mild to severe precipitous sensorineural hearing loss.  His speech recognition scores were 76 percent in the right ear and 72 percent in the left ear.  The Veteran reported having difficulty hearing the television and conversation in groups, on the phone, or with background noise.  He also stated that he has had constant tinnitus in both ears for at least 60 years, which he tries to ignore.

The Veteran has not been afforded a VA examination for hearing loss or tinnitus.  The Board finds, however, that, affording the Veteran the benefit of the doubt, there is sufficient evidence of record to grant the claims of entitlement to service connection for these disabilities at this time.

In making this determination, the Board notes that the Veteran has credibly testified that was exposed to acoustic trauma while on active duty service and that he has experienced tinnitus and difficulty hearing since his separation from service or very soon after separation from service.  There is no reason to doubt the credibility of the Veteran's reports, particularly given the consistency of his statements to the RO, the Board, and his VA treatment provider.  Moreover, the available service records do not directly contradict the Veteran's assertions.  Therefore, the Board finds that the Veteran had acoustic trauma in service and has had a continuity of symptomatology, manifested by decreased hearing acuity and tinnitus, since service.  See Fagan, 573 F.3d at 1287; Charles, 16 Vet. App. at 374; see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran has also been shown to have current bilateral hearing loss of sufficient severity to warrant a hearing loss disability pursuant to 38 C.F.R. § 3.385.  Hence, affording the Veteran the benefit of the doubt, entitlement to service connection for bilateral hearing loss and tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
NICOLE KLASSEN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


